             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

LATRICYA LONDON                                             PLAINTIFF

v.                        No. 5:19-cv-300-DPM

ANDREW SAUL, Commissioner,
Social Security Administration                           DEFENDANT

                                 ORDER
       On de nova review, the Court adopts Magistrate Judge Kearney's
recommendation, NQ 10, and overrules London's objections, NQ 12.
FED.   R. Crv. P. 72(b) (1983 addition to advisory committee notes). The
Court lacks subject matter jurisdiction and will dismiss her premature
complaint without prejudice.
       So Ordered.

                                                i'
                                  D.P. Marshall Jr.
                                  United States District Judge
